TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00690-CV



                                 Jeannette Stevens, Appellant

                                               v.

                                  Riley D. Stevens, Appellee


       FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
     NO. 07-1634-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant filed her notice of appeal on December 4, 2009, along with an

affidavit of indigence. After several delays, the filing of the appellate record was completed on

November 9, 2010, making appellant’s brief due December 13. See Tex. R. App. P. 38.6(a). On

January 11, 2011, we sent appellant notice that her brief was overdue, informing her that if a

response was not filed by January 21, the appeal was subject to dismissal. See id. R. 42.3(b). To

date, we have received no response from appellant. We therefore dismiss the appeal for want of

prosecution. See id.

                                                    ____________________________________

                                                    David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on for Want of Prosecution

Filed: March 29, 2011